                                                       USDC SDNY
                                                       DOCUMENT
UNITED STATES DISTRICT COURT                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                          DOC #: - - - - - , - - - . - - - -
                                                       DATE FILED: ;O/~f 1)2
    SECURITIES AND EXCHANGE
    COMMISSION,

                                Plaintiff,
                                                                       ORDER
                    -against-
                                                                 16 Civ. 3853 (PGG)
    NAUMAN A. ALY,

                                Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                Plaintiff Securities & Exchange Commission (the "SEC") _brings this action

against pro se Defendant Nauman A. Aly, alleging that Aly fraudulently manipulated the price of

publicly-traded securities by placing false information on the SEC's public database, EDGAR.

(See Cmplt. (Dkt. No. 1) ,r 1) The SEC alleges that Aly's sale of securities at artificially-inflated

prices constitutes securities fraud in violation of Section 17(a) of the Securities Act of 1933,

Section 10(b) of the Securities Exchange Act of 1934, and Rule 10b-5. (See id.     ,r,r 44-51)   On

March 27, 2018, this Court granted the SEC's motion for summary judgment, and denied Aly's

cross-motion for summary judgment. 1 (Order (Dkt. No. 82) at 47) 2

                Aly now moves "for judgment against the SEC," arguing that the SEC violated

his due process rights by narrowing its definition of the term ''beneficial ownership." (Mot. for

Judgment (Dkt. No. 96) at 1) Aly also requests that this Court vacate its summary judgment

order, and stay the proceedings. (See Mot. to Vacate (Dkt. No. 97); Mot. to Stay (Dkt. No. 98))




1
    Familiarity with the March 27, 2018 Order is presumed.
2
    Unless otherwise indicated, the page numbers of documents referenced in this order
correspond to the page numbers designated by this District's Electronic Case Filing syst~m.
               The SEC has moved for a final judgment against Aly, and requests that this Court

impose the following remedies: "(1) a permanent injunction restraining and enjoining Aly from

future violations of Section 17(a) of the Securities Act of 1933 [15 U.S.C. § 77q(a)], Section

lO(b) of the Securities and Exchange Act of 1934 [15 U.S.C. § 78j(b)], and Rule IOb-5

thereunder [17 C.F.R. § 240.lOb-5]; (2) disgorgement of$425,665 along with $1,419 in

prejudgment interest; and (3) a civil penalty of $425,665." (Mot. for Remedies (Dkt. No. 105) at

1) The SEC asks that the entire balance of Aly's United States brokerage account- which is

currently frozen pursuant to court order (see Dkt. Nos. 3, 13, 25, 95) - be transferred to the SEC

in order to satisfy these monetary penalties. (Mot. for Remedies (Dkt. No. 105) at 1)

I.     ALY'S MOTIONS

               Courts "read the pleadings of a prose [litigant] liberally and interpret them 'to

raise the strongest arguments that they suggest."' McPherson v. Coombe, 174 F.3d 276,280 (2d

Cir. 1999) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)). Although Aly has not

styled his motion for judgment, motion to vacate, and motion to stay as motions for

reconsideration, all three motions ask this Court to vacate its summary judgment order. (See

Mot. for Judgment (Dkt. No. 96); Mot. to Vacate (Dkt. No. 97); Mot. to Stay (Dkt. No. 98))

Accordingly, this Court will construe Aly's motions as a motion for reconsideration. See,~.

Collins v. Blumenthal, 581 F. Supp. 2d 289,290 (D. Conn. 2008) (construing motion for

"Reinstatement of Dismissal" as a motion for reconsideration); Pearson-Fraser v. Bell Atl., No.

01 Civ. 2343 (WK), 2003 WL 21660340, at *2 (S.D.N.Y. July 14, 2003) (construing prose

plaintiff's "Poor Person's Petition" as a motion for reconsideration).

               "Reconsideration of a previous order by the court is an 'extraordinary remedy to

be employed sparingly in the interests of finality and conservation of scarce judicial resources.'"



                                                 2
RST (2005) Inc. v. Research in Motion Ltd., 597 F. Supp. 2d 362,365 (S.D.N.Y. 2009) (quoting

In re Health Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000) (citations

and quotation marks omitted)). "A motion for reconsideration may not be used to advance new

facts, issues or arguments not previously presented to the Court, nor may it be used as a vehicle

for relitigating issues already decided by the Court." Davidson v. Scully, 172 F. Supp. 2d 458,

461 (S.D.N.Y. 2001) (citing Shrader v. CSX Transp., Inc., 70 F.3d 255,257 (2d Cir. 1995)).

"The major grounds justifying reconsideration are 'an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear error or prevent manifest injustice."'

Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (quoting

18 C. Wright, A. Miller & E. Cooper, Federal Practice & Procedure§ 4478). "To these ends, a

request for reconsideration under [Local] Rule 6.3 must demonstrate controlling law or factual

matters put before the court in its decision on the underlying matter that the movant believes the

court overlooked and that might reasonably be expected to alter the conclusion reached by the

court." RST (2005) Inc., 597 F. Supp_ 2d at 365 (citing Shrader, 70 F.3d at 257).

               Aly' s motion for reconsideration is wholly without merit. Aly has not pointed to

an intervening change in law, new evidence, or controlling law or facts that this Court

overlooked. (See Mot. for Judgment (Dkt. No. 96); Mot. to Vacate (Dkt. No. 97); Mot. to Stay

(Dkt. No. 98)) To the contrary, Aly seeks to raise new arguments that he did not present in his

summary judgment briefing. (See Mot. for Judgment (Dkt. No. 96) at 1 (arguing that the SEC's

definition of beneficial ownership violates his due process rights); Mot. to Vacate (Dkt. No. 97)

at 1 (incorporating the text of his motion for judgment, and requesting that the Court vacate its

order granting the SEC's motion for summary judgment)) '"A motion for reconsideration[,

however,] is not an 'opportunity for making new arguments that could have been previously



                                                  3
advanced."" Meilleur v. Strong, No. 10 Civ. 5371 (PGG), 2011 WL 12400345, at *1 (S.D.N.Y.

June 20,2011) (citations omitted). Accordingly, Aly's motions will be denied. 3

II.    THE SEC'S MOTION FOR REMEDIES

               The SEC has moved for judgment against Aly, asking this Court to impose the

following remedies: "(1) a permanent injunction restraining and enjoining Aly from future

violations of Section 17(a) of the Securities Act of 1933 [15 U.S.C. § 77q(a)], Section l0(b) of

the Securities and Exchange Act of 1934 [15 U.S.C. § 78j(b)], and Rule lOb-5 thereunder [17

C.F.R. § 240.lOb-5]; (2) disgorgement of$425,665 along with $1,419 in prejudgment interest;

and (3) a civil penalty of $425,665." (Mot. for Remedies (Dkt. No. 105) at 1)

               A.      Permanent Injunction

               "Section 20(b) of the Securities Act and Section 21 ( d) of the Exchange Act

provide for the imposition of permanent injunctive relief when 'the defendant's past conduct

indicates ... that there is a reasonable likelihood of further violation in the future."' SEC v.

Jadidian, No. 08 Civ. 8079 (PGG), 2011 WL 1327245, at *5 (S.D.N.Y. Mar. 31, 2011) (quoting

SEC v. Commonwealth Chem. Sec., Inc., 574 F.2d 90, 99 (2d Cir. 1978)); see also SEC v.

Manor Nursing Centers, Inc., 458 F.2d 1082, 1100 (2d Cir. 1972) ("The critical question for a

district court in deciding whether to issue a permanent injunction in view of past violations is




3
  Even if this Court were inclined to consider Aly's due process argument, it would fail on the
merits. Aly has made no argument that would permit him to falsify a 5 .1 % stake in a public
company, or file a Schedule 13D with material misstatements. (See Order (Dkt. No. 82) at 38-
40) Moreover,"[ d]ue process requires ... only that 'laws give the person of ordinary
intelligence a reasonable opportunity to know what is prohibited."' Valicenti Advisory Servs.,
Inc. v. SEC, 198 F.3d 62, 66 (2d Cir. 1999) (quoting Upton v. SEC, 75 F.3d 92, 98 (2d Cir.
1996)). Aly cannot "credibly claim lack of fair notice of the proscription against defrauding
investors." See id. (rejecting claim that the SEC's failure to promulgate regulations "articulating
specific standards for performance advertising" deprived defendru1tg 6f due process).
                                                  4
whether there is a reasonable likelihood that the wrong will be repeated."). To determine

whether a permanent injunction is appropriate, a court should consider:

        [(1)] the fact that defendant has been found liable for illegal conduct; [(2)] the degree of
        scienter involved; [(3)] whether the infraction is an "isolated occurrence;" [(4)] whether
        defendant continues to maintain that his past conduct was blameless; and [(5)] whether,
        because of his professional occupation, the defendant might be in a position where future
        violations could be anticipated.

Commonwealth Chem. Sec., Inc., 574 F.2d at 100. The Second Circuit has "noted that the court

may properly view a culpable defendant's continued protestations of innocence as an indication

that injunctive relief is advisable." SEC v. Lorin, 76 F.3d 458,461 (2d Cir. 1996) (citations

omitted). The district court "has broad discretion in deciding whether to grant or deny injunctive

relief." Id.

               Here, the factors weigh in favor of a permanent injunction. As an initial matter,

this Court has determined that Aly is liable for illegal conduct, and the record makes clear that

Aly exhibited a high degree of scienter. (See Order (Dkt. No. 82)) Indeed, Aly devised a

scheme to manipulate the market and engaged in a series of acts designed to execute and conceal

his fraudulent conduct: Aly obtairi.ed filing credentials from EDGAR under two separate

accounts; filed a Schedule 13D with multiple false and misleading statements; purchased and

sold Integrated Device Technology, Inc. ("IDTI") call options in order to profit from his

fraudulent conduct; destroyed all of the documentation related to his fraudulent scheme; and

disposed of his laptop. (See id. at 11-16, 34-47) Moreover, Aly continues to maintain that his

past conduct was blameless, concocting a fanciful story to justify his conduct. (See id. at 11-16)

Even after this Court's summary judgment ruling, Aly has refused to assume any responsibility

for his actions, instead arguing - in a flood of recent filings - that his violations can be explained

by the SEC's allegedly unfair "narrowing" of the definition of beneficial ownership. (See Dkt.



                                                  5
Nos. 96-101) In light of all of these factors, this Court concludes that there is reasonable

likelihood that Aly will commit future securities violations. The SEC's request for a permanent

injunction will be granted.

               B.      Disgorgement With Prejudgment Interest

               "Disgorgement serves to remedy securities law violations by depriving violators

of the fruits of their illegal conduct." SEC v. Contorinis, 743 F.3d 296, 301 (2d Cir. 2014). It is

an "equitable remedy, imposed to 'forc[e] a defendant to give up the amount by which he was

unjustly emiched."' Id. (alterations in original) (citations omitted). "By forcing wrongdoers to

give back the fruits of their illegal conduct, disgorgement also 'has the effect of deterring

subsequent fraud."' Id. (quoting SEC v. Cavanagh, 445 F.3d 105, 117 (2d Cir. 2006)); Manor

Nursing Centers, Inc., 458 F.2d at 1104 ("The effective enforcement of the federal securities

laws requires that the SEC be able to make violations unprofitable. The deterrent effect of an

SEC enforcement action would be greatly undermined if securities law violators were not

required to disgorge illicit profits."). "The amount of disgorgement ordered 'need only be a

reasonable approximation of profits causally connected to the violation,"' and the wrongdoer

bears "'any risk of uncertainty."' SEC v. First Jersey Sec., Inc., 101 F.3d 1450, 1475 (2d Cir.

1996) (citations omitted). District courts have "'broad discretion not only in determining

whether or not to order disgorgement but also in calculating the amount to be disgorged."'

Contorinis, 743 F.3d at 301 (quoting First Jersey, 101 F.3d at 1474-75).

               District courts may also award prejudgment interest. "Prejudgment interest on a

disgorgement amount is intended to deprive the wrongdoer of the benefit of holding the illicit

gains over time by reasonably approximating the cost of borrowing such gain from the

government." Id. at 308 (citing First Jersey. 101 F.3d at 1476); SEC v. Moran, 944 F. Supp. 286,



                                                  6
295 (S.D.N.Y. 1996) (An award of prejudgment interest "prevents a defendant from obtaining

the benefit of what amounts to an interest free loan procured as a result of illegal activity.").

"The decision to award prejudgment interest is governed by the equities, reflecting

'considerations of fairness' rather than 'a rigid theory of compensation,"' and "is 'confided to the

district court's broad discretion."' Id. at 307-08 (citations omitted). Courts have approved of the

use of the Internal Revenue Service ("IRS") underpayment rate to calculate the amount of

prejudgment interest in connection with disgorgement, because the "rate reflects what it would

have cost to borrow the money from the government and therefore reasonably approximates one

of the benefits the defendant derived from [his] fraud." First Jersey, 101 F.3d at 1476.

               Here, the SEC is seeking disgorgement of $425,665 - which constitutes the

proceeds from Aly' s sale of IDTI call options less costs (see Pltf. R. 56.1 Statement, Ex. 7

(Interactive Brokers Activity Stmt.) (Dkt. No. 62-8) at 2)- as well as an award of prejudgment

interest in the amount of $1,419. (Pltf. Br. (Dkt. No. 106) at 5) The SEC has calculated the

amount of prejudgment interest by applying the IRS underpayment rate for April 1 - June 30,

2016 - which is 4% annually - to the disgorgement amount of $425,665, for a one-month

period. 4 (Id. at 5 n. 1) This Court concludes that the amount of disgorgement and prejudgment

interest requested "is a reasonable approximation of [Aly' s] unlawful profits from [his]

fraudulent transactions." See First Jersey, 101 F.3d at 1475.




4 Although the SEC could have sought prejudgment interest from the time Aly sold his IDTI call
options - April 12, 2016 - through the entry of judgment, the SEC is not seeking prejudgment
interest for the partial month from May 12 through May 26, 2016, or for the period after May 26,
2016 - when Aly' s funds were frozen pursuant to Court Order. (See Pltf. Br. (Dkt. No. 106) at 5
n. I; Temporary Regtmining Order (Dkt. No. 3): Order (Dkt. No. 96))
                                                   7
               C.      Civil Penalties

               The SEC also seeks "third-tier" civil monetary penalties in an amount equal to the

gross amount of the pecuniary gain resulting from Aly's securities violations:._ namely,

$425,665. (Pltf. Br. (Dkt. No. 106) at 6-8)

               Section 20(d)(2) of the Securities Act, 15 U.S.C. 77t(d)(2), and Section 21(d)(3)

of the Exchange Act, 15 U.S.C. § 78u(d)(3), authorize courts to order civil monetary penalties

for violations of the securities laws. Congress enacted these provisions pursuant to the Securities

Enforcement Remedies and Penny Stock Reform Act of 1990 (the "Remedies Act"), with the

dual goal of punishing the individual violator and deterring future violations. SEC v. Credit

Bancorp, Ltd., No. 99 Civ.11395 (RWS), 2002 WL 31422602, at *1 (S.D.N.Y. Oct. 29, 2002)

(citing Moran, 944 F. Supp. at 296); Jadidian, 2011 WL 1327245, at *8 ("The purpose of these

penalties is to create meaningful financial disincentives to participating in fraudulent conduct.

Congress and the courts have recognized that disgorgement alone is frequently not sufficient.").

               The Remedies Act provides for three tiers of civil monetary penalties, to be

determined "in light of the facts and circumstances." See 15 U.S.C. 77t(d)(2)(A); 15 U.S.C. §

78u(d)(3)(B)(i). The first tier - the lowest level - provides for a $5,000 penalty per violation

where the defendant is a natural person. See 15 U.S.C. § 77t(d)(2)(A); 15 U.S.C. §

78u(d)(3)(B)(i). The second tier penalty applies where the violation "involved fraud, deceit,

manipulation, or deliberate or reckless disregard of a regulatory requirement," and provides for a

maximum penalty of $50,000 per violation, or the gross amount of the pecuniary gain resulting

from the violation. See 15 U.S.C. § 77t(d)(2)(B); 15 U.S.C. § 78u(d)(3)(B)(ii). The third tier

penalty applies where (1) the defendant engaged in conduct involving "fraud, deceit,

manipulation, or deliberate or reckless disregard of a regulatory requirement;" and (2) that



                                                  8
conduct also "directly or indirectly resulted in substantial losses or created a significant risk of

substantial losses to other persons." See 15 U.S.C. § 77t(d)(2)(C); 15 U.S.C. § 78u(d)(3)(B)(iii).

For third-tier violations, a court may impose penalties ofup to $100,000 per violation, or the

gross amount of the pecuniary gain resulting from the violation. See id. Additionally, 17 C.F.R.

§ 201.l00l(b) provides that the civil monetary penalties must be adjusted on an annual basis for

inflation. 5

               In determining the appropriate civil penalty, courts consider "'(1) the

egregiousness of the defendant's conduct, (2) the degree of the defendant's scienter; (3) whether

the defendant's conduct created substantial losses or the risk of substantial losses to other

persons; (4) whether the defendant's conduct was isolated or recurrent; and (5) whether the

penalty should be reduced in light of the defendant's demonstrated current and future financial

condition."' SEC v. Rajaratnam, 822 F. Supp. 2d 432,433 (S.D.N.Y. 2011) (quoting SEC v.

Haligiannis, 470 F. Supp. 2d 373,386 (S.D.N.Y. 2007)).

               Here, it is clear that a third-tier civil penalty is appropriate. As noted above,

Aly engaged in conduct involving "fraud, deceit, manipulation, or deliberate or reckless

disregard of a regulatory requirement:" Aly obtained filing credentials from Edgar; filed a

Schedule 13D with false and misleading statements to artificially inflate the value ofIDTI

securities; and purchased and sold call options in order to profit from his illicit conduct. (See 15

U.S.C. § 77t(d)(2)(C); 15 U.S.C. § 78u(d)(3)(B)(iii); Order (Dkt. No. 82)) Aly's conduct also

created a significant ri-sk that others would suffer a substantial loss. Investors who purchased



5
  When adjusted for inflation, a court may impose up to $184,767 per third-tier violation or the
gross amount of the pecuniary gain resulting from the violations. See Inflation Adjustments to
the Civil Monetary Penalties Administered by the Securities and Exchange Commission (as of
January 15, 2018), SEC. AND EXCH. CoMM'N (Jan. 12, 2018), https://www.sec.gov/enforce/civil-
penalties-inflation-adjustments.htm.
                                                  9
IDTI securities following the false Schedule 13D did so at artificially inflated prices, and

experienced substantial losses once the price of IDTI securities dropped, after market realization

that the information in Aly's Schedule 13D was false. Accordingly, a third-tier penalty is

appropriate. See SEC v. Forest Res. Mgmt. Corp., No. 09 Civ. 0903 (JSR), 2010 WL 2077202,

at *2 (S.D.N.Y. May 18, 2010) (concluding that defendants who engaged in fraudulent scheme

to "manipulate[] a publicly traded stock, resulting in the eventual collapse of the stock price" and

"hundreds of thousands of dollars in ill-gotten gains for the individual defendants," had

committed a third-tier violation).

               As to an appropriate penalty amount - in considering the relevant factors

discussed above - this Court is mindful that "because disgorgement represents merely a return of

ill-gotten gains, an additional monetary penalty is [often] necessary to appropriately punish and

deter these sorts of fraudulent activities." Id. Given the circumstances surrounding Aly's fraud,

it is clear that a significant civil penalty is required to adequately punish and deter Aly and others

from attempting to use false EDGAR filings to manipulate the market for a quick and easy illicit

profit. The Court concludes that a penalty of $425,665 - equal to the amount of Aly's pecuniary

gain-is justified. See,~, SEC v. One Wall St., Inc., No. 06 Civ. 4217 (NGG) (ARL), 2008

WL 5082294, at *10 (E.D.N.Y. Nov. 26, 2008) (concluding that a civil penalty equal to the

amount of the defendant's ill-gotten gains was appropriate "in light of the seriousness of the

fraud, [the defendant's] key role [in executing the fraud], and the extent of benefits that he

directly received from his violation of the securities law[s]").

                                          CONCLUSION

               For the reasons stated above, Defendant's motion for judgment against the SEC

(Dkt. No. 96), motion to vacate (Dkt. N?. 97), and motion to stay (Dkt. No. 98) are denied.



                                                  10
Plaintiff's motion for remedies (Dkt. No. 105) is granted. Defendant is ordered to pay a

disgorgement amount of $425,665, plus $1,419 in prejudgment interest, and a civil monetary

penalty of $425,665. The balance of Aly's United States brokerage account-which presently

holds approximately $458,517 - will be transferred to Plaintiff and applied to Defendant's

disgorgement, prejudgment interest, and civil penalty obligations.

               The Clerk of Court is directed to enter judgment against Defendant, terminate the

motions (Dkt. Nos. 96-98, 105), and close this case.

Dated: New York, New York
       October .S-, 2018

                                                       SO ORDERED.



                                                       Paul G. Gardephe
                                                       United States District Judge




                                                11
